Exhibit 10.2 REGISTRATION RIGHTS AGREEMENT THIS REGISTRATION RIGHTS AGREEMENT (this “ Agreement ”) is entered into this day of , 2013 by and among First Federal Bancshares of Arkansas, Inc. (the “ Company ”), an Arkansas corporation, and Bear State Financial Holdings, LLC, an Arkansas limited liability company (“Bear State”) and each of the undersigned signatories (each of Bear State Financial Holdings, LLC and the undersigned signatories individually, a “ Holder ” and collectively, the “ Holders ”). WHEREAS, the Company proposes to issue up to 2,531,645 shares of its common stock, par value $0.01 per share (“ Common Stock ”) in a private offering (the “ Offering ”); WHEREAS, in order to induce Bear State to enter into a subscription agreement for the purchase of 2,291,593 shares of Common Stock in the Offering, the Company agreed to provide certain registration rights under the Securities Act of 1933, as amended, and the rules and regulations thereunder, or any similar successor statute (collectively, the “ Securities Act ”), and applicable state securities laws for the shares of Common Stock to be issued to Bear State in the Offering; WHEREAS, the remaining Holders previously entered into commitment letters (the “ Commitments ”) with the Company pursuant to which such Holders committed to purchase the remaining number of shares of Common Stock in the Offering to cause the Offering to be fully subscribed; and WHEREAS, the terms of the Commitments provide that such Holders will be given certain registration rights with respect to the shares of Common Stock that they purchase in the Offering. NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this Agreement, the Company and the Holders agree as follows: SECTION 1.
